Citation Nr: 1647753	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent, since June 15, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1969 to April 1971. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the St. Paul, Minnesota, Regional Office (RO). In May 2014, the Board remanded the issues on appeal to the RO for additional action.


FINDINGS OF FACT

1.  The frequency, duration and severity of the Veteran's PTSD does not result in total occupational and social impairment. 

2.  The Veteran's service-connected disabilities do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.26(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 70 percent evaluation for PTSD requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In his June 2010 claim for service connection, the Veteran stated that he generally kept to himself; had been divorced three times; had lost contact with his family and friends, including his children, although he was working on reconnecting with them; had intense flashbacks and daily anxiety attacks; got very irritable; and had had periods where he did not care to shower, shave, or change his clothes. In July 2010 the Veteran was afforded a VA general examination. The examiner noted that the Veteran had previously taken medication for his PTSD but had discontinued it. The examiner wrote that the Veteran had difficulty working for other people, had problems focusing when stressed, tended to isolate and did not like crowds, and was previously estranged from his children but had reconnected with them. The examiner noted that the Veteran was living with his daughter.

In August 2010, the Veteran was afforded a VA PTSD examination. The examiner noted that the Veteran had mild flashbacks, near daily intrusive disturbing memories of his military experiences which often occurred without any triggers, and weekly nightmares. Reminders of Vietnam caused the Veteran to experience anger, fear, a racing heart, sweating, shaking, flashbacks lasting a few moments, and anxiety. He also experienced avoidance, was very reclusive, had lost interest in activities he previously enjoyed, and was distant and disengaged with flat emotions. The examiner did state, however, that the Veteran had found some recent joy in interacting with his grandchildren. He also experienced difficulty sleeping, was easily angered, had concerns about his memory and thought he was quite distractible, in public he always sat with his back to the wall so he had a clear view of entrances, double-checked locks, and carefully examined the road when he drove on the highway. The examiner stated that the Veteran had suicidal ideation.

VA treatment records dated between August 2010 and March 2012 indicate that the Veteran had nightmares, flashbacks, occasional suicidal ideation, mood problems, an inability to hold a job, and depression. The report of an August 2012 VA general medicine examination states that the Veteran made his own breakfast, spent time reading, cleaned his house, did his own laundry, drove, did his own grocery shopping, and spent time with his children and grandchildren.

In August 2014, the Veteran was afforded a VA PTSD examination. The examiner noted that the "quantity and severity" of the Veteran's PTSD symptoms had remained consistent since his August 2010 PTSD examination. The examiner stated that the Veteran has mild impairment in social and family functioning and noted that he has a good relationship with the majority of his family members, but was otherwise socially withdrawn. The examiner also stated that the Veteran's symptoms had a mild impact on his ability to complete his activities of daily living and that he enjoyed some leisure activities. The examiner indicated that the Veteran's PTSD symptoms included recurrent intrusive memories, recurrent distressing dreams, avoidance of thoughts, feelings, or reminders, about his military experiences, negative beliefs or expectations about himself, negative emotional state, diminished interest or participation in significant activities, feelings of detachment from others, hypervigilance, exaggerated startle response, concentration difficulties, sleep disturbances, and he reported no suicidal or homicidal ideation.

There is no question that the Veteran's PTSD has effected his daily functioning. However, the preponderance of the evidence show that the Veteran is not totally disabled, such as would be contemplated by a 100 percent rating. He has not reported such cognitive impairment manifested by "gross impairment in thought processes." In fact, in September 2009, the Veteran reported that he was concerned for the welfare of his children given world events, which is certainly not indicative of a cognitive unawareness. The Veteran has also repeatedly demonstrated his commitment to rebuild family relationships and he has never been evaluated as inarticulate or having grossly inappropriate behavior. 

The Veteran's PTSD's is serious, but the symptoms are consistent with the currently-assigned 70 percent rating. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran had a good relationship with his sisters, children, and grandchildren, he continued to participate in some leisure activities that he enjoys, and he was able to care for himself, doing his laundry, cleaning, grocery shopping, and making meals.


III.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is currently rated 70 percent for PTSD, 10 percent for tinnitus, and has a noncompensable rating for bilateral hearing loss. Therefore, he meets the schedular criteria for TDIU.

On his June 2010 TDIU application, the Veteran wrote that his PTSD prevents him from securing or following a substantially gainful occupation and the he last worked from 2000-2007 as a farmer and was self-employed. At his July 2010 VA medical examination, the examiner wrote that the Veteran's usual occupation was a farmer and carpenter and that he was unable to perform substantially gainful employment. The examiner stated that the Veteran was unable to work due to a non-service-connected hip disorder and due to his service-connected PTSD. The examiner wrote that his PTSD makes it difficult for the Veteran to concentrate and focus, that he tends to isolate himself, and that he has difficulty working for other people.

In June 2010, the Veteran was afforded a VA audiological examination. The examiner opined that his service-connected bilateral hearing loss and tinnitus affects his occupational activities because they cause poor social interactions, difficulty following instructions, hearing difficulty, and affects his ability to concentrate.

In the report of the Veteran's August 2010 VA PTSD examination, the examiner wrote that the Veteran's PTSD had "only a minimal impact upon his occupational functioning." He stated that the Veteran was currently unemployed because he had recently moved states and "some medical problems prevent[ed] continued ranch farming. . . ." In an October 2010 addendum medical opinion, the examiner reiterated that the Veteran's PTSD had a minimal impact on his employability. The examiner wrote that "[f]rom a psychological standpoint [the Veteran] did not have functional limitations preventing employment. . . ."

At the August 2012 VA general medicine examination, the Veteran reported that "he would be able to work if self employed in an independent setting." The examiner also noted that in February 2012, the Veteran reported to the emergency medical department from his job working at a bar. In the report of an August 2012 audiology examination, the examiner opined that the Veteran's service-connected hearing loss and tinnitus disabilities do not impact his ability to work.

The report of the Veteran's September 2014 VA PTSD examination states that the Veteran "acknowledged he 'could work' and noted it would likely be beneficial for his mental health functioning. He acknowledged 'avoiding' work and noted he may need 'help' with finding employment and engaging in job search. He identified roles such as driving, light carpentry, work with livestock/farming. He would need a 'good boss' who could provide him with breaks, at least 5 minutes every 2 hours to 'sit and rest' his body. Additionally, the supervisor would need to be sensitive to the Veteran's potential emotional triggers in response to stress and provide a supportive and flexible response while maintaining firm expectations about appropriate behavior." The examiner opined that the Veteran's PTSD symptoms "do not preclude him from working; he may need to request informal and/or formal workplace accommodations to ensure he is provided with specific instructions, supported in decision-making, and allowed to take regular short breaks."

A preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. VA examiners have repeatedly stated that his PTSD, bilateral hearing loss, and tinnitus do not prevent him from working, although they have said that his disabilities might impact his work and he might require special accommodations. The Veteran himself stated at his September 2014 VA PTSD examination that he could work, including in his chosen profession of farming. Additionally, VA treatment records seem to indicate that the Veteran was working at a bar in February 2012. Although the examiner wrote in the report of the Veteran's July 2010 VA medical examination that his PTSD contributes to his unemployability, she also stated that his non-service-connected hip disorder contributes to his unemployability. There is no indication that his service-connected disorders alone prevent him from securing or following a substantially gainful occupation. Therefore, a TDIU is not warranted and the claim is denied.


ORDER

An initial rating in excess of 70 percent since June 15, 2010, for PTSD is denied.

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


